Name: Commission Regulation (EEC) No 1162/89 of 28 April 1989 amending Regulation (EEC) No 3310/86 on the Community recording of market prices on the basis of the scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy;  means of agricultural production
 Date Published: nan

 29 . 4. 89 Official Journal of the European Communities No L 121 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1162/89 of 28 April 1989 amending Regulation (EEC) No 3310/86 on the Community recording of market prices on the basis of the scale for the classification of carcases of adult bovine animals 805/68, the time limit for forwarding the prices to the Commissions should be shortened ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1892/87 of 2 July 1987 on the recording of market prices in the beef and veal sector (3), and in particular Article 2 thereof, Whereas the recording of market prices in the Member States in accordance with the rules laid down in Commission Regulation (EEC) No 3310/86 (4) has become a regular practice which no longer raises problems of organization ; whereas, with a view to using such data more quickly and facilitating in particular the application of the intervention measures provided for in Article 6 of abovementioned Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 3310/86 is hereby replaced by the following : '2. Member States shall notify the prices recorded in accordance with this Article to the Commission each week by Wednesday evening at the latest.' Article 2 This Regulation shall enter into force on 1 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ ,No L 61 , 4 . 3 . 1989, p. 43 . (3) OJ No L 182, 3 . 7 . 1987, p. 29, (4) OJ No L 305, 31 . 10 . 1986, p. 28 .